—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered September 11, 1991, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. An accomplice to the murder testified in detail as to how the defendant intentionally shot and killed the victim. The accomplice’s testimony was supported by medicad, ballistics, and physical evidence gathered by the police in their investigation, and was sufficiently corroborated by am eyewitness whose testimony connected the defendant to the crime in accordance with the requirements of CPL 60.22 (1) (see, People v Hudson, 51 NY2d 233, 238; People v Johnson, 188 AD2d 552). Although there were minor inconsistencies between the testimony provided by the accomplice and an eyewitness, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Bracken, J. P., Balletta, Friedmann and Krausman, JJ., concur.